DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
16. (lines 6-7) “…disposing a first conductive spacer between first semiconductor die and the second DBM substrate, the first conductive spacer being thermally coupled to first semiconductor die and to the second DBM substrate;…”
17. (line 2) “…disposing a supporting pillar extending from the first DBM substrate to the second DBM substrate in the package.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the package” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6- 8, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko US 9,728,484.
	Regarding claim 1, Ko Fig. 2 discloses a method, comprising: 
disposing a semiconductor die 230 and a conductive spacer 250 between a first high voltage isolation carrier 210 and a second high voltage isolation carrier 220, the semiconductor die 230 being thermally coupled 264 to the conductive spacer 250; 
disposing a first molding material 260 in a space between the semiconductor die 230 and the first high voltage isolation carrier 220; and 
encapsulating the first molding material 260 and the conductive spacer 250 with a second molding material 270.
	Regarding claim 6, Ko Fig. 2 discloses the method of claim 1, wherein at least one of the first high voltage isolation carrier 210 or the second high voltage isolation carrier 220 is a direct bonded metal (DBM) substrate, col. 4, lines 41-44. 
	Regarding claim 7, Ko Fig. 2 discloses the method of claim 1, wherein at least one of the first molding material or the second molding material is an encapsulation material, col. 5, lines 42-51.
 	Regarding claim 8, Ko Fig. 2 discloses the method of claim 1, wherein at least one of the first molding material or the second molding material is an electrically isolating encapsulation material, col. 5, lines 42-51.
	Regarding claim 10, Ko Fig. 2 discloses a method, comprising: 
	disposing a first semiconductor die 230 between a first direct bonded metal (DBM) substrate 210 and a second DBM substrate 220, the first semiconductor die 230 being thermally coupled 260 to the first DBM substrate 210; and 
	disposing a first conductive spacer 250 between the first semiconductor die 230 and the second DBM substrate 220, the first conductive spacer 250 being thermally coupled 264 to the first semiconductor die 230 and being thermally coupled to the second DBM substrate 220 by a coupling layer 263, the coupling layer being at least one of a solder, a solder bump, a preform solder, a solder paste, a sinter or a fusion bond col. 5, lines 42-46.
Regarding claim 14, Ko Fig. 2 discloses the method of claim 10, wherein the first semiconductor die 230 includes at least one insulated-gate bipolar transistor device or at least one fast recovery diode col. 4, line 64-col. 5, line 3.  

Claim(s) 1, 9-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon US 9,390,996.
Regarding claim 1, Jeon Fig. 2 discloses a method, comprising: 
disposing a semiconductor die 231 and a conductive spacer 251-1 between a first high voltage isolation carrier 210 and a second high voltage isolation carrier 260, the semiconductor die 231 being thermally coupled 223-1 to the conductive spacer 251-1; 
disposing a first molding material 222-1 in a space between the semiconductor die 231 and the first high voltage isolation carrier 210; and 
encapsulating the first molding material 222-1 and the conductive spacer 251-1 with a second molding material 270.
Regarding claim 9, Jeon Fig. 2 discloses the method of claim 1, wherein the conductive spacer 251-1 is an electrically and thermally conductive spacer col. 6, lines 24-44.
Regarding claim 10, Jeon Fig. 2 discloses a method, comprising: 
	disposing a first semiconductor die 231 between a first direct bonded metal (DBM) substrate 210 and a second DBM substrate 260, the first semiconductor die 231 being thermally coupled 221-1 to the first DBM substrate 210; and 
	disposing a first conductive spacer 270 between the first semiconductor die 231 and the second DBM substrate 260, the first conductive spacer 251-1 being thermally coupled 222-1 to the first semiconductor die 231 and being thermally coupled 223-1 to the second DBM substrate 260 by a coupling layer 223-1, the coupling layer being at least one of a solder 223-1, a solder bump, a preform solder, a solder paste, a sinter or a fusion bond.
Regarding claim 11, Jeon Fig. 2 discloses the method of claim 10, further comprising: disposing a supporting pillar 252-1, 252-2 extending from the first DBM substrate 210 to the second DBM substrate 260.  
Regarding claim 12, Jeon Fig. 2 discloses the method of claim 10, further comprising: disposing a first molding material 221-1 in a space between the first semiconductor die 231 and the first DBM substrate 210; and 
disposing a second molding material 270 encapsulating the first molding material 221-1 and the first conductive spacer 251-1.  
Regarding claim 13, Jeon Fig. 2 discloses the method of claim 12, wherein the first molding material 221-1 disposed in the space between the first DBM substrate 210 is thermally coupled to the first DBM substrate 210, and the second molding material 270 encapsulating the first molding material 221-1 and the first semiconductor die 231 is thermally coupled to the second DBM substrate 260.
Regarding claim 14, Jeon Fig. 2 discloses the method of claim 10, wherein the first semiconductor die 231 includes at least one insulated-gate bipolar transistor device or at least one fast recovery diode col. 6, lines 45-50.  
Regarding claim 15, Jeon Fig. 2 discloses the method of claim 10, further comprising: 
disposing a second semiconductor die 232 and a second conductive spacer 251-2 between the first DBM substrate 210 and the second DBM substrate 260, the second semiconductor die 232 being thermally coupled 222-2 to the second conductive spacer 251-2, one of the second semiconductor die 232 or the second conductive spacer being thermally coupled 221-1 to the first DBM substrate 210 and the other of the second semiconductor die and the second conductive spacer 251-2 being thermally coupled 223-2 to the second DBM substrate 260.  
Regarding claim 16, Jeon Fig. 2 discloses a method comprising: 
disposing a first semiconductor die 231 between a first direct bonded metal (DBM) substrate 210 and a second DBM substrate 260, the first semiconductor die being thermally coupled to the first DBM substrate 210 in a flip chip configuration using at least one of a solder bump, a preform solder, a solder paste, sintering or a fusion bond; 
disposing a first conductive spacer 251-1 between first semiconductor die 231 and the second DBM substrate 260, the conductive spacer 251-1 being thermally coupled 222-1, 223-1 to first semiconductor die 231 and to the second DBM substrate 260; and 
disposing a second semiconductor die 232 and a second conductive spacer 251-2 between the first DBM substrate 210 and the second DBM substrate 260, the second semiconductor die 232 being thermally coupled 222-2 to the second conductive spacer 251-2, one of the second semiconductor die 232 or the second conductive spacer being thermally coupled 221-1 to the first DBM substrate 210 and the other of the second semiconductor die and the second conductive spacer 251-2 being thermally coupled 223-2 to the second DBM substrate 260.  
Regarding claim 17, Jeon Fig. 2 discloses the method of claim 16 further comprising: disposing a supporting pillar 252-1, 252-2 extending from the first substrate 210 to the second substrate 260 in the package 200.  
Regarding claim 19, Jeon Fig. 2 discloses the method of claim 16 further comprising: coupling the second conductive spacer 222-2 to the second semiconductor die 232.  
Regarding claim 20, Jeon Fig. 2 discloses the method of claim 16 further comprising: coupling the second conductive spacer 222-2 to the first DBM substrate 210 (e.g. coupling by 222-2, 232, 221-1).  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon as applied to claim 16 above, and further in view of C. Gillot, C. Schaeffer, C. Massit and L. Meysenc, "Double-sided cooling for high power IGBT modules using flip chip technology," in IEEE Transactions on Components and Packaging Technologies, vol. 24, no. 4, pp. 698-704, Dec. 2001, doi: 10.1109/6144.974963.
Regarding claim 2, Jeon discloses the method of claim 1. Jeon does not disclose coupling the semiconductor die to the first high voltage isolation carrier in a flip chip configuration using at least one of a solder bump, a preform solder, a solder paste, sintering or a fusion bond.  
	Gillot et al. Fig. 3, pp. 698-704 discloses a method of forming a semiconductor device comprising coupling a semiconductor die (e.g. IGBTs and diodes) to a first high voltage isolation carrier (e.g. DBC) in a flip chip configuration using at least one of a solder bump, a preform solder, a solder paste, sintering or a fusion bond.  
	Gillot et al. and Jeon are analogous art because they are directed to high power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Jeon and incorporate the teachings of Gillot et al. to improve device performance by providing a compact module with high thermal performance.
Regarding claim 18, Jeon discloses the method of claim 16. Jeon does not disclose, wherein the disposing a first semiconductor die includes disposing at least one insulated-gate bipolar transistor device and the disposing the second semiconductor die includes disposing at least one fast recovery diode. 
Gillot et al. Fig. 3, pp. 698-704 discloses a method of forming a semiconductor device comprising coupling a semiconductor die (e.g. IGBTs and diodes) to a first high voltage isolation carrier (e.g. DBC). 
Gillot et al. and Jeon are analogous art because they are directed to high power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Jeon and incorporate the teachings of Gillot et al. to improve device performance by providing a compact module with high thermal performance.

Claim(s) 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 9,390,996 in view Malhan et al. US 7,999,369.
Regarding claim 3, Jeon discloses the method of claim 1. Jeon does not disclose wherein a surface of the conductive spacer includes a circumferential groove and the semiconductor die is coupled to the surface of conductive spacer within the circumferential groove. 
Malhan et al. Fig. 2 discloses a conductive spacer (e.g. interconnect post) includes a circumferential groove 50 and a semiconductor die 30 and 20 are coupled to the surface of the conductive spacer within the circumferential groove col. 11, lines 46-58.
Malhan et al. and Jeon are analogous art because they are directed to high power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Jeon and incorporate the teachings of Malhan et al. to improve device performance.
Regarding claim 4, Jeon discloses the method of claim 1. Jeon does not disclose wherein the conductive spacer has a rectangular shape with rounded corners.  
Malhan et al. Fig. 7 discloses a method of forming a semiconductor device wherein an interconnect post has a rectangular shape with rounded corners col. 8, lines 20-54.
Malhan et al. and Jeon are analogous art because they are directed to high power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Jeon and incorporate the teachings of Malhan et al. to improve device performance by reducing the stress at the die surface.
Regarding claim 5, Jeon discloses the method of claim 1. Jeon does not disclose
wherein the semiconductor die has a rectangular shape with rounded corners.  
Malhan et al. Fig. 7 discloses a method of forming a semiconductor device wherein the semiconductor die has a rectangular shape with rounded corners. 
Malhan et al. and Jeon are analogous art because they are directed to high power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeon because they are from the same field of endeavor.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Jeon and incorporate the teachings of Malhan et al. to improve device performance by reducing the stress at the die surface.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898